DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275).
Regarding claim 1, Tate discloses, a computer-implemented method (Figs. 4-5), comprising: 
analyzing vision-related data (420, 450) regarding a user (502) to determine a currently needed contact lens prescription (502, 510), resulting in a determined contact lens prescription (Para. 0039-0040); and 
adjusting a contact lens prescription of a contact lens (512, 514) atop of the user's eye (Paras. 0018 and 0040) based on the determined contact lens prescription.
Tate does not disclose the adjusting comprises using an electro-mechanical mechanism to cause a desired curvature to the contact lens.
Acosta teaches, from the same field of endeavor that in a computer-implemented method that it would have been desirable to make the adjusting (Col. 8, lines 65-67 and Col. 9, lines 1-4) comprises using an electro-mechanical mechanism (Col. 5, lines 14-21) to cause a desired curvature (Col. 8, lines 65-67 and Col. 9, lines 1-4) to the contact lens (see Figs. 5A-B and 802 of Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adjusting comprises using an electro-mechanical mechanism to cause a desired curvature to the contact lens as taught by the computer-implemented method of Acosta in the computer-implemented method of Tate since Acosta teaches it is known to include this feature in a computer-implemented method for the purpose of providing a computer-implemented method with improved performance and image quality.
claims 2-3, Tate in view of Acosta discloses and teaches as set forth above, and Tate further discloses, the vision-related data comprises a direction, a focal point of an eye gaze of the user (Para. 0030-0031), and a focal distance of an object in the eye gaze of the user (Para. 0030-0031), and the adjusting is automatic based on a threshold for the focal distance (Para. 0075).
Regarding claims 4-5, Tate in view of Acosta discloses and teaches as set forth above, and Tate further discloses, the analyzing comprises measuring an eye lens of the user (Para. 0024), and the adjusting is one of automatic and controllable by the user (Paras. 0021 and 0026).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275) as applied to claim 1 above, in view of Kim et al. (US 2016/0091737; already of record).
Tate in view of Acosta remains as applied to claim 1 above.
Tate in view of Acosta does not disclose the analyzing comprises using one or more camera disposed on the contact lens.
Kim teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the analyzing comprises using one or more camera disposed on the contact lens (34 of Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzing comprises using one or more camera disposed on the contact lens as taught by the contact lens of Kim in the combination of Tate in view of Acosta since Kim teaches it is known to include this feature in a contact lens for the purpose of providing a contact lens with increased angle of view and image quality.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275) as applied to claim 1 above, in view of Blum (US 2004/0156021; already of record).
Tate in view of Acosta remains as applied to claim 1 above.
Tate in view of Acosta does not disclose the adjusting is one of filling the contact lens atop of the user’s eye with liquid solution and triggering a sliding mechanism to move one or more spherical shaped material that matches the user’s prescription based on the determined focal point of an object in the user’s gaze.
Blum teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the adjusting is one of filling the contact lens atop of the user’s eye with liquid solution (Paragraph 0044) and triggering a sliding mechanism to move one or more spherical shaped material that matches the user’s prescription (see Figs. 9a-b and associated text) based on the determined focal point (Paragraph 0053) of an object in the user’s gaze.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adjusting is one of filling the contact lens atop of the user’s eye with liquid solution and triggering a sliding mechanism to move one or more spherical shaped material that matches the user’s prescription based on the determined focal point of an object in the user’s gaze as taught by the contact lens of Blum in the combination of Tate in view of Acosta since Blum teaches it is known to include these features in a contact lens for the purpose of providing a reliable and simple to manufacture contact lens with reduced cost.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275) as applied to claim 1 above, in view of Blum (US 2012/0140167; already of record).
Tate in view of Acosta remains as applied to claim 1 above.
Tate in view of Acosta does not disclose the vision-related data comprises vision-related contextual information regarding a current activity of the user, and wherein the analyzing comprises cognitively analyzing the vision-related contextual information.
Blum teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the vision-related data comprises vision-related contextual information regarding a current activity of the user (Paragraphs 0080, 0087, 0089 and 0091), and wherein the analyzing comprises cognitively analyzing the vision-related contextual information (Paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the vision-related data comprises vision-related contextual information regarding a current activity of the user, and wherein the analyzing comprises cognitively analyzing the vision-related contextual information as taught by the contact lens of Blum in the combination of Tate in view of Acosta since Blum teaches it is known to include these features in a contact lens for the purpose of providing a reliable and simple to manufacture contact lens with reduced cost.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275) in view of Blum (US  as applied to claim 8 above, and further in view of Blum (US 2004/0156021; already of record).
Tate, Acosta and Blum remains as applied to claim 8 above.
Tate, Acosta and Blum does not disclose the adjusting is one of automatic and controllable by the user and the vision-related data comprises vision-related contextual information regarding a current activity of the user, and wherein the analyzing comprises cognitively analyzing the vision-related contextual information.
Blum teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the adjusting is one of automatic and controllable by the user (Paragraphs 0040-0041), and the vision-related data comprises vision-related contextual information regarding a current activity of the user (Paragraphs 0080, 0087, 0089 and 0091), and wherein the analyzing comprises cognitively analyzing the vision-related contextual information (Paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adjusting is one of automatic and controllable by the user and the vision-related data comprises vision-related contextual information regarding a current activity of the user, and wherein the analyzing comprises cognitively analyzing the vision-related contextual information as taught by the contact lens of Blum in the combination of Tate, Acosta and Blum since Blum teaches it is known to include these features in a contact lens for the purpose of providing a reliable and simple to manufacture contact lens with reduced cost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tate et al. (US 2015/0185503) in view of Acosta et al. (US 10,338,275) in view of Blum (US 2012/0140167; already of record) as applied to claim 8 above, and further in view of Kim et al. (US 2016/0091737; already of record).
Tate, Acosta and Blum remains as applied to claim 8 above.
Tate, Acosta and Blum does not disclose the analyzing comprises using one or more camera disposed on the contact lens.
Kim teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the analyzing comprises using one or more camera disposed on the contact lens (34 of Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzing comprises using one or more camera disposed on the contact lens as taught by the contact lens of Kim in the combination of Tate, Acosta and Blum since Kim teaches it is known to include this feature in a contact lens for the purpose of providing a contact lens with increased angle of view and image quality.

Claims 16-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2012/0140167) in view of Tate et al (US 2015/0185503), and further in view of Acosta et al. (US 10,338,275).
Regarding claim 16, Blum discloses, a contact lens (Fig. 9), comprising:
one or more processor (Paragraph 0159 and 902);

a switching mechanism (902, 917) for adjusting, by the one or more processor, a contact lens (900) prescription of the contact lens based on the vision-related data regarding the user (Paragraphs 0061, 0099 and 901).
Blum does not explicitly disclose the adjusting is controllable by the user.
Tate teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the adjusting is controllable by the user (Paras. 0026, 0035 and 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adjusting is controllable by the user as taught by the contact lens of Tate in the contact lens of Blum since Tate teaches it is known to include this feature in a contact lens for the purpose of providing a contact lens with accurate and effective vision correction.
Blum in view of Tate does not disclose a pair of flexible membranes encasing the liquid, and the switching mechanism comprises an electro-mechanical mechanism to cause a desired curvature to the contact lens.
Acosta teaches, from the same field of endeavor that in a contact lens that it would have been desirable to include a pair of flexible membranes (530) encasing the liquid, and the switching mechanism (Col. 8, lines 65-67 and Col. 9, lines 1-4) comprises an electro-mechanical mechanism (Col. 8, lines 65-67 and Col. 9, lines 1-4) to cause a desired curvature to the contact lens (Figs. 5A-B and 802 of Fig. 8).

Regarding claims 17 and 19, Blum, Acosta and Tate discloses and teaches as set forth above, and Blum further discloses, the contact lens comprises a center portion that is fillable (901), the center portion shaped by an amount of the liquid released (Paragraphs 0221-0223), and the vision-related data is one of: a determined direction (Paragraph 0116), a focal point of a user’s gaze and a focal distance of an object in the user’s gaze (Paragraphs 0003, 0080, 0078, 0089 and 0091); and vision-related contextual information regarding a current activity of the user (Paragraphs 0003, 0080, 0078, 0089 and 0091).
Regarding claim 21, Blum, Acosta and Tate discloses and teaches as set forth above, and Acosta further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the electro-mechanism (Col. 8, lines 65-67 and Col. 9, lines 1-4) comprises piezoelectric material (Col. 5, lines 14-21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2012/0140167) in view of Acosta et al. (US 10,338,275) in view of Tate et al (US 2015/0185503) as applied to claim 19 above, and further in view of Kim et al. (US 2016/0091737; already of record).
claim 19 above.
Blum, Acosta and Tate does not disclose the analyzing comprises using one or more camera disposed on the contact lens.
Kim teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the analyzing comprises using one or more camera disposed on the contact lens (34 of Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the analyzing comprises using one or more camera disposed on the contact lens as taught by the contact lens of Kim in the combination of Blum, Acosta and Tate since Kim teaches it is known to include this feature in a contact lens for the purpose of providing a contact lens with increased angle of view and image quality.
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 16-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.  The claims are deemed allowable for the reasons set forth on the pages numbered 5-7 of the remarks filed 08/13/2020 by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        01/13/2021